DETAILED ACTION
The amendment filed on 09/23/2022 has been entered and fully considered. Claims 1-6 and 9-18 are pending. Claims 6 and 12-18 have been withdrawn from consideration. Claims 1-5 and 9-11 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (CN 106442683, IDS) (Xia) in view of Golizeh et al. (Journal of Proteomics, 2013, IDS) (Golizeh) and Bronsema et al. (Analytical Cgemistry, 2013) (Bronsema).
Regarding claim 1, Xia teaches a method for characterizing the stability of a target protein (abstract) comprising the steps of:
subjecting a target protein to pepsin digestion (par [0008]);
obtaining at least one time-course of samples from the pepsin digestion (par [0008]);
subjecting a sample to trypsin digestion (par [0008]);
obtaining a time-course of samples from the pepsin or trypsin digestion (par [0008]);
collecting LC-MS/MS data for each pepsin and trypsin sample (par [0011]);
determining from the LC-MS/MS data the kinetics of target protein digestion and the susceptibility to proteolysis of specific regions of the target protein (par [0021]), wherein the decline of tryptic peptides is used as a proxy for intact protein (simulated intestinal digestion stability test, the target protein detected by identifying number of matching peptide section is reduced by 62.7% compared with the control protein in 15 seconds )(par [0021]), and the appearance and disappearance of peptic peptides is used to indicate the in vitro digestibility of the target protein (judging in digestive stability test in the simulated gastric fluid, the target protein when digesting for 2 minutes, mass spectrometric detection to identifying number of matching peptide section is reduced by 77.8% compared with the control protein, … illustrate the exogenous protein of transgene anti-insect rice easy digestion in simulated gastric/intestinal juice)(par [0021]).
Xia teaches that  “based on protein digestion stability analysis method of mass spectrometric detection application of exogenous protein in transgenic rice of digestive stability judging in digestive stability test in the simulated gastric fluid, the target protein when digesting for 2 minutes, mass spectrometric detection to identifying number of matching peptide section is reduced by 77.8% compared with the control protein, simulated intestinal digestion stability test, the target protein detected by identifying number of matching peptide section is reduced by 62.7% compared with the control protein in 15 seconds. illustrate the exogenous protein of transgene anti-insect rice easy digestion in simulated gastric/intestinal juice.” (par [0021]). Here, Xia teaches that the decline of tryptic peptides (reduced by 62.7% in 15 seconds) is used as a proxy for intact protein (the exogenous protein of transgene anti-insect rice), and the appearance and disappearance (reduced by 77.8% in 2 min) of peptic peptides is used to indicate the in vitro digestibility of the target protein (illustrate the exogenous protein of transgene anti-insect rice easy digestion).
While Xia uses pepsin digestion to simulate stomach digestion, and uses trypsin digestion to simulate intestinal digestion (par [0008]), Xia does not specifically teach subjecting a portion of each at least one pepsin time-course sample to trypsin digestion, obtaining a time-course of samples from the dual pepsin-trypsin digestion. However, Golizeh teaches subjecting a portion of each at least one pepsin time-course sample to trypsin digestion, obtain a time-course of samples from the dual pepsin-trypsin digestion (page 172, par 1). Golizeh teaches that “Also, in terms of enzymatic proteolysis, since microsomal fractions are rich in membrane proteins, it was anticipated that a less-specific enzyme, such as pepsin, would help identify more IMPs by cleaving membrane-embedded portions normally inaccessible to trypsin. As expected, under detergent-free conditions (TO vs. P), pepsin digestion identified a higher proportion of IMPs while trypsin led to a higher number of proteins and a better sequence coverage overall.” (page 170, par 5). “It was interesting though that: (1) performing pepsin digestion before trypsin (P–T) digestion led to better results than the reverse order (T–P), especially in terms of enhanced protein sequence coverage” (page 172, par 0). Here, Golizeh teaches that sequential digestion of protein with pepsin-trypsin can lead to more trypsin digested peptides than trypsin alone. Further, since Xia uses pepsin digestion to simulate stomach digestion, and uses trypsin digestion to simulate intestinal digestion (par [0008]), subjecting a sample to pepsin digestion before trypsin digestion matches the real sequence of protein digestion in a human body. Therefore, it would have been obvious to one of ordinary skill in the art to study the pepsin-trypsin sequential digestion, in order to learn how the protein is really digested in a human body.
Xia does not specifically teach directly collecting LC-MS/MS data without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis. However, Bronsema teaches that it is one of the options to directly collect LC-MS/MS data without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis (workflow B), when the sensitivity of LC-MS/MS is high enough (Fig. 1, page 9530, par 4, page 5932, par 2). Thus, it would have been obvious to one of ordinary skill I the art to directly collect LC-MS/MS data without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis when the sensitivity of the detection is high enough, in order to save time. A person skilled in the art would have been motivated to do so, because sequential pepsin-trypsin time course digestion would require more times of detections.
Regarding claim 2, Xia teaches that wherein the target protein is a recombinant protein (par [0021]).
Regarding claim 3, Golizeh teaches that wherein the target protein is a membrane-bound protein (page 172, par 1).
Regarding claim 4, Xia teaches that wherein the target protein is obtained from tissues or seeds of a transgenic plant (par [0021]).
Regarding claim 5, Xia does not specifically teach that wherein the target protein is obtained from transgenic Brassica. However, Xia teaches that the target protein is obtained from tissues or seeds of a transgenic plant (par [0021]). Brassica is a plant. Thus, Xia fairly suggests to one of ordinary skill in the art that the same method can be used for characterizing the stability of the target protein obtained from transgenic Brassica. 
Regarding claim 9, Golizeh teaches that wherein said pepsin digestion is followed by a complete trypsin digestion (Table 1, page 170, par 5).
Regarding claim 10, the phrase “assessed using protein extracts from a source selected from total protein extracts from canola or from recombinant proteins expressed in yeast, bacterial, or baculovirus expression systems” merely described the intended use and does not further limit the steps of the method. Xia-Golizeh method can be used to assess protein extracts from a source selected from total protein extracts from canola or from recombinant proteins expressed in yeast, bacterial, or baculovirus expression systems. 
Regarding claim 11, Xia teaches that wherein said pepsin-trypsin digestion is used to assess the allergenic potential of the target protein (par [0024]).

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that “On the other hand, Golizeh relates to proteomics on rat liver microsomes and intends to identify all proteins in the microsomes. Golizeh compares various different digestion conditions to achieve highest proteome coverage. Optimal trypsin conditions were achieved with SDS and heat to increase solubilization of microsomal samples. Several dual digestion strategies were also tested. One of the goals in Golizeh is to identify a comprehensive list of proteins for follow-up protein covalent binding studies related to drug toxicity. See Golizeh's Abstract.” (remark, page 8, par 2). And “There is no motivation for a person skilled in the art to combine Xia and Golizeh for the following reasons: (i) Xia refers to a method for study of digestibility of a target protein in a food while Golizeh refers to optimized proteomic analysis of rat microsomes; and (ii) Xia's method is carried out in a simulated gastric fluid or intestinal fluid while Golizeh employs totally different fluid systems.” (remark, page 9, par 2).
This argument is not persuasive. Golizeh is cited for teaches that sequential digestion of protein with pepsin-trypsin can lead to more trypsin digested peptides than trypsin alone. Golizeh teaches that “Also, in terms of enzymatic proteolysis, since microsomal fractions are rich in membrane proteins, it was anticipated that a less-specific enzyme, such as pepsin, would help identify more IMPs by cleaving membrane-embedded portions normally inaccessible to trypsin. As expected, under detergent-free conditions (TO vs. P), pepsin digestion identified a higher proportion of IMPs while trypsin led to a higher number of proteins and a better sequence coverage overall.” (page 170, par 5). “It was interesting though that: (1) performing pepsin digestion before trypsin (P–T) digestion led to better results than the reverse order (T–P), especially in terms of enhanced protein sequence coverage” (page 172, par 0). Further, since Xia uses pepsin digestion to simulate stomach digestion, and uses trypsin digestion to simulate intestinal digestion (par [0008]), subjecting a sample to pepsin digestion before trypsin digestion matches the real sequence of protein digestion in a human body. Therefore, it would have been obvious to one of ordinary skill in the art to study the pepsin-trypsin sequential digestion, in order to learn how the protein is really digested in a human body.
Applicant argues that “Xia's method requires a purification for target protein using SDS-PAGE gel electrophoresis and subsequent digestion within the gel. See machine-generated English translation of Xia (CN106442683A), at [0008], [0012], [0019], and [0039], claim 1, as well as Xia FIG. 1 and FIG. 2. Additionally, Xia does not disclose comparative pepsin/pepsin-trypsin digestions. In contrast, the claimed method requires, as recited in claim 1, step (e) "collecting LC-MS/MS data directly for each pepsin digestion sample and each pepsin-trypsin digestion sample without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis." See specification at [0064]. This particular technical feature of the claimed method also differs from Golizeh, which relates to analysis of proteins in microsomes that would necessarily relate to microsomal enrichment, e.g., centrifugation and precipitation as provided in Section 2.2 of Golizeh.” (remark, page 8, par 3).
This argument is not persuasive. Xia does not specifically teach directly collecting LC-MS/MS data without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis. However, Bronsema teaches that it is one of the options to directly collect LC-MS/MS data without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis (workflow B), when the sensitivity of LC-MS/MS is high enough (Fig. 1, page 9530, par 4, page 5932, par 2). Thus, it would have been obvious to one of ordinary skill I the art to directly collect LC-MS/MS data without first enriching for membrane or microsomal fractions or separating the target protein by electrophoresis when the sensitivity of the detection is high enough, in order to save time. A person skilled in the art would have been motivated to do so, because sequential pepsin-trypsin time course digestion would require more times of detections.
Applicant argues that “As stated above, the claimed method also requires step "(f) determining from the LC- MS/MS data the kinetics of target protein digestion and the susceptibility to proteolysis of specific regions of the target protein, wherein the decline of tryptic peptides is used as a proxy for intact protein, and the appearance and disappearance of peptic peptides is used to indicate the in vitro digestibility of the target protein." See specification at [0073]. This important technical feature is neither taught nor suggested in Xia and Golizeh and, therefore, they are not obvious over the claimed method.” (remark, page 9, par 1).
Examiner respectfully disagrees. Xia teaches that  “based on protein digestion stability analysis method of mass spectrometric detection application of exogenous protein in transgenic rice of digestive stability judging in digestive stability test in the simulated gastric fluid, the target protein when digesting for 2 minutes, mass spectrometric detection to identifying number of matching peptide section is reduced by 77.8% compared with the control protein, simulated intestinal digestion stability test, the target protein detected by identifying number of matching peptide section is reduced by 62.7% compared with the control protein in 15 seconds. illustrate the exogenous protein of transgene anti-insect rice easy digestion in simulated gastric/intestinal juice.” (par [0021]). Here, Xia teaches that the decline of tryptic peptides (reduced by 62.7% in 15 seconds) is used as a proxy for intact protein (the exogenous protein of transgene anti-insect rice), and the appearance and disappearance (reduced by 77.8% in 2 min) of peptic peptides is used to indicate the in vitro digestibility of the target protein (illustrate the exogenous protein of transgene anti-insect rice easy digestion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797